Citation Nr: 0839653	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-20 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome (CTS).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1979 to May 1987.  This matter was initially before the Board 
of Veterans' Appeals (Board) on appeal from June 2005 and 
November 2005 rating decisions by the Fort Harrison, Montana 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
November 2006, a videoconference hearing was held before the 
undersigned; a transcript of this hearing is of record.  In 
July 2007, the Board referred the case to the Veterans Health 
Administration (VHA) for an advisory medical opinion.

In February 2008 the Board issued a decision upholding the 
RO's denial of service connection for bilateral CTS.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veteran's Claims (Court).  By an July 2008 Order, 
the Court endorsed a Joint Motion for Remand (Joint Motion) 
by the parties, vacated the February 2008 Board decision, and 
remanded the matter for action consistent with the Joint 
Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The veteran claims that he has bilateral CTS that was 
incurred during his military service.  The February 2008 
Board decision vacated by the Court pursuant to the Joint 
Motion denied service connection for bilateral CTS based on 
the Board's finding that the veteran's bilateral CTS was not 
shown to be related to an event, injury, or disease in 
service.  

The Joint Motion endorsed by the Court's July 2008 Order 
notes, in part, that remand was required because the Board 
failed to comply with VA's duty to assist by not obtaining 
relevant medical evidence.  See 38 U.S.C.A. § 5103A.  
Specifically, in a November 2007 statement, the veteran 
indicated that he was receiving ongoing treatment at the 
Billings VA outpatient clinic and had tests scheduled at the 
Fort Harrison VA Medical Center (VAMC).  Although the veteran 
did not suggest that any of these medical records pertain to 
the matter of nexus, the question remaining in this case, 
these records must be obtained on remand as directed by the 
Court.  

Accordingly, the case is REMANDED for the following action:

1.  With the veteran's co-operation (i.e., 
identifying sources of treatment, 
providing any necessary releases) the RO 
should undertake appropriate development 
to secure for the record copies of any of 
his medical records pertaining to CTS not 
already associated with the claims file, 
including relevant treatment records from 
the Billings VA outpatient clinic and the 
Fort Harrison VAMC dated from March 2006 
to the present.  If the RO is unable to 
obtain any pertinent (private) evidence 
identified by the veteran, it should so 
inform the veteran and advise him that 
ultimately it is his responsibility that 
such records are received, and to submit 
the outstanding evidence.  The RO should 
then undertake any further development 
deemed warranted (i.e., suggested by the 
results of the development ordered above), 
to include ordering any examinations 
deemed necessary.

2.  The RO should then readjudicate the 
issue of entitlement to service connection 
for bilateral CTS in light of all 
applicable evidence and pertinent legal 
authority.  If service connection for CTS 
remains denied, an appropriate 
supplemental statement of the case must be 
furnished and the veteran and his 
representative must have opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

